Citation Nr: 1443903	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disability, to include pneumonia, farmer's lung, respiratory hypersensitivity, and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran's claim for service connection for a lung condition includes any respiratory disorder reasonably identified by the evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009).  The issue has been reclassified as above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in a July 2010 hearing before an acting Veterans Law Judge who no longer works at the Board.  He was informed of his right to a new hearing, and in a June 2012 response requested a video-conference hearing with another Veterans Law Judge.  The Veteran is entitled to have a Board hearing and to have a judge who conducts the hearing participate in making the final determination of the claim. See 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing with a Board member.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

